Title: To Thomas Jefferson from William Duane, 26 November 1802
From: Duane, William
To: Jefferson, Thomas


          
            Sir, 
            Pennsylvania Avenue Friday Evening 26 Nov. 1802
          
          My absence from home until this moment prevented my sending an answer to your note before. 
          Young Coopers name is Thomas Cooper,—he appears to be about 22 years old. 
          Lacretelle’s book I have not here but have written for it by Mail to Philadelphia, and requested it to be sent by some private hand. 
          Paine’s third letter gives me considerable uneasiness, he has in fact commenced the subject of the Age of Reason in it—I have Used every effort of which I am capable to persuade him against it—but nothing will operate on him—I have fairly told him that he will be deserted by the only party that respects or does not hate him—that all his political writings will be rendered useless—and even his fame destroyed—but he silenced me at once by telling me that Dr Rush at the period when he commenced Common Sence told him that there were two words which he should avoid by every means as necessary to his own safety and that of the public—Independence and Republicanism. 
          With respect Yours faithfully
          
            Wm Duane
          
        